Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 07, 2021 has been entered.  Claims 1-6, 9-13, 15-16 have been amended.  Claim 14 and 18 are canceled.  Claims 21-22 are new.  Currently, claims 1-13, 15-17 and 19-22 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed September 7, 2021, with respect to the rejection(s) of claim(s) 1-13, 15-17 and 19-22 under 35 U.S.C. 103 have been fully considered and are persuasive, with regard to Zhang et al. (US PG Pub 2013/0289640) in view of Xi et al. (US PG Pub 2013/0261687) not displaying vector selection criteria measurements in a single table.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schotzko et al. (US PG Pub 2012/0078320).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-10, 17, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PG Pub 2013/0289640) in view of Xi et al. (US PG Pub 2013/0261687) and Schotzko et al. (US PG Pub 2012/0078320).
Regarding claims 1, 7-9, 19-20, Zhang et al. discloses a system and method for facilitating selection of at least one vector for delivering electrical stimulation to a chamber of the patient’s heart via electro-stimulation device, the system comprising: a display screen 172; and a controller configured to initiate capture threshold testing comprising: present, at the display screen, a plurality of vectors, wherein each vector represents a different combination of electro-stimulation electrodes used to deliver the electrical stimulation ([0018-0019]); measure a first parameter for each of the plurality of vectors using the electro-stimulation electrodes ([0058]); present, at the display screen, the measured first parameter for each of the plurality of vectors (Table 1); receive a selection of a set of vectors from the plurality of vectors as a selected first subset of the plurality of vectors in response to the presenting on the display screen the measured first parameter for each of the plurality of vectors ([0058-0059]); determine a second parameter for each of the vectors of the first subset of the plurality of vectors 
Regarding claims 2, 10, Zhang et al. in view of Xi et al. teach wherein to measure the electrical delay, the controller is configured to measure an RV-LV delay ([0037]) but is silent as to the table format of displaying the plurality of vectors in the table at the display screen, such as presenting the plurality of vectors in rows of the table, and to present the measured RV-LV delay in a first column of the table.  Schotzko et al. teaches an example table presented to the user (“processor 80 may display or present to the user the tested vectors and the measurements of the criteria tested, as shown in Table 1” [0075]), where the plurality of vectors are in rows of the table, and the measurements of the criteria tested are in columns (Table 1).  It would have been an obvious matter of design choice to modify Zhang et al. to display the vectors and the RV-LV delay in the manner as claimed, where the vectors are presented in rows in a table and the tested criteria are in columns, and more specifically the measured RV-LV delay in a first column of the table as taught by Schotzko et al. as the applicant has not disclosed this exact presentation of the data solves any stated problem or is for any particular purpose, and it appears the invention would perform equally well the RV-LV delay in the first column of the table and the plurality of vectors in rows of the table.
Regarding claims 5 and 17, Zhang et al. discloses determining a phrenic nerve stimulation threshold value for the first sub-set of the plurality of vectors ([0057]); and Zhang et al. in view of Schotzko et al. disclose presenting, in the table at the display screen, the determined phrenic nerve stimulation threshold value for each of the plurality of vectors in a column of the table (Table 1).
Regarding claims 21-22, one of ordinary skill in the art before the effective filing date of the claimed invention would have thought that the claimed limitations of presenting the plurality of vectors in rows of a displayed table, presenting the measured electrical delay for each of the plurality of vectors in the table at the display screen in a first column, selection of a first set of vectors as the selected first .  

Claims 3-4, 6, 11-13, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PG Pub 2013/0289640) in view of Xi et al. (US PG Pub 2013/0261687) and Schotzko et al. (US PG Pub 2012/0078320) as applied to claims 1-2, 5, 7-10, 17, 19-22 above, and further in view of Tarin (US PG Pub 2008/0059492).
Regarding claims 3, 12-13, 18, Zhang et al. further discloses measuring an electrical pacing impedance for each of the plurality of vectors using the electro-stimulation electrodes ([0059]) in addition to Zhang et al. and Xi et al. disclosing measuring the capture threshold and electrical delay  ([0037]).  Zhang et al. in view of Schotzko et al. disclose presenting in a table at the display screen, the vectors in rows of table and the plurality of measured criteria in separate columns of the table (Table 1, e.g. CRT efficacy, capture threshold, r-wave amplitude, impedance) but does not expressly disclose sort on the display screen the plurality of vectors based on a specific column, such as the measured electrical pacing impedance.  Tarin teaches a table of entries comprising at least a first and second column, where the first column is sorted by a criteria (e.g. last name) that triggers the sorting of the rows based on that first column ([0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang et al. to provide the sorting procedure as taught by Tarin in order to better organize the information for efficient visualization. 
Regarding claim 4, Zhang et al. is silent as to the table format of displaying the plurality of vectors in the table at the display screen, such as presenting the plurality of vectors in rows of the table, and to present the measured electrical delay in a first column of the table.  Schotzko et al. teaches an example table presented to the user (“processor 80 may display or present to the user the tested vectors and the measurements of the criteria tested, as shown in Table 1” [0075]), where the plurality of vectors are in rows of the table, and the measurements of the criteria tested are in columns (Table 1).  It would have been an obvious matter of design choice to modify Zhang et al. to display the vectors and the electrical delay in the manner as claimed, where the vectors are presented in rows in a table and the tested criteria are in columns, and more specifically the measured electrical delay in a first column of the table as taught by Schotzko et al. as the applicant has not disclosed this exact presentation of the data solves any stated problem or is for any particular purpose, and it appears the invention would perform equally well the electrical delay in the first column of the table and the plurality of vectors in rows of the 
Regarding claim 6, Zhang et al. is silent as to the table format of displaying the plurality of vectors in the table at the display screen, such as presenting the plurality of vectors in rows of the table, and to present the measured electrical delay in a first column of the table.  Schotzko et al. teaches an example table presented to the user (“processor 80 may display or present to the user the tested vectors and the measurements of the criteria tested, as shown in Table 1” [0075]), where the plurality of vectors are in rows of the table, and the measurements of the criteria tested are in columns (Table 1).  It would have been an obvious matter of design choice to modify Zhang et al. to display the vectors and the electrical delay in the manner as claimed, where the vectors are presented in rows in a table and the tested criteria are in columns, and more specifically the measured electrical delay in a first column of the table as taught by Schotzko et al. as the applicant has not disclosed this exact presentation of the data solves any stated problem or is for any particular purpose, and it appears the invention would perform equally well the electrical delay in the first column of the table and the plurality of vectors in rows of the table.  Zhang et al. does not expressly disclose the controller is further configured to: sort the rows of the table based on the determined phrenic nerve stimulation threshold value.  Tarin teaches a table of entries comprising at least a first and second column, where a column is sorted by a criteria (e.g. last name) that triggers the sorting of the rows based on that column ([0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Regarding claim 11, Zhang et al. does not expressly disclose displaying in the table on the display screen the plurality of vectors comprises displaying the plurality of vectors in rows of the table, and wherein the method further comprises: sorting the rows of the table on the display screen based on the measured electrical delay.  Schotzko et al. teaches an example table presented to the user (“processor 80 may display or present to the user the tested vectors and the measurements of the criteria tested, as shown in Table 1” [0075]), where the plurality of vectors are in rows of the table, and the measurements of the criteria tested are in columns (Table 1).  It would have been an obvious matter of design choice to modify Zhang et al. to display the vectors and the measured criteria in the manner as claimed, where the vectors are presented in rows in a table and the tested criteria are in columns as taught by Schotzko et al. as the applicant has not disclosed this exact presentation of the data solves any stated problem or is for any particular purpose, and it appears the invention would perform equally well the measured criteria in columns and the plurality of vectors in rows of the table.  Tarin teaches a table of entries comprising at least a first and second column, where a column is sorted by a criteria (e.g. last name) that triggers the sorting of the rows based on that column ([0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang et al. to provide the sorting procedure as taught by Tarin in order to better organize the information for efficient visualization.
Regarding claims 15-16, Zhang et al. does not expressly disclose receiving a selection of a first column; in response to the receiving the selection of the first column, sorting the table by the selected first column; after receiving the selection of the first column, receiving a selection of a second column; and in response to the receiving the selection of the second column, sorting the table by the first column and if duplicate entries exist in the first column, sorting the duplicate entries by the selected .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792